

115 HR 4156 IH: Driver Fatigue Prevention Act
U.S. House of Representatives
2017-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4156IN THE HOUSE OF REPRESENTATIVESOctober 26, 2017Ms. Speier (for herself, Ms. Brownley of California, Mr. Brady of Pennsylvania, Mr. Cartwright, Ms. Schakowsky, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Fair Labor Standards Act of 1938 to provide that over-the-road bus drivers are covered
			 under the maximum hours requirements.
	
 1.Short titleThis Act may be cited as the Driver Fatigue Prevention Act. 2.Amendment to the Fair Labor Standards Act of 1938Section 13(b)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(b)(1)) is amended by inserting before the semicolon the following: , except a driver of an over-the-road bus characterized by an elevated passenger deck located over a baggage compartment..
		